Citation Nr: 0608683	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION


The veteran served on active duty from July 1978 to July 
1982.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New York 
(the RO).

The veteran testified at a personal hearing which was held on 
May 8, 2003 at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of service 
connection for residuals of a back injury has been submitted.  
Accordingly, the claim is reopened.  The Board further finds 
that additional development of the evidence is necessary 
prior to rendering a decision on the merits as to that issue.

The issues of service connection for residuals of a back 
injury and an increased (compensable) rating for right ear 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for a back condition in an August 1995 rating decision.  

2.  Evidence received subsequent to the August 1995 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying the reopening of 
a claim for service connection for a back condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received, and the 
claim for service connection for residuals of a back injury 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a back injury.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

The Board observes that the veteran was notified by the June 
2000 rating decision, the November 2000 statement of the case 
(SOC) and the May 2002 and November 2005 supplemental 
statements of the case (SSOC's) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of a back injury.  

More significantly, a letter was sent to the veteran in March 
2004 which were specifically intended to address the 
requirements of the VCAA, to include advising the veteran of 
the need for new and material evidence.  

As for the evidence to be provided by the veteran, in the 
VCAA letter, the RO advised the veteran that to identify any 
additional medical evidence and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each relevant non-VA 
health care provider.  

In addition, the veteran was informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if VA decides that it is necessary to make a decision 
on his claim.  See the March 17, 2004, letter, page 7.

With regard to evidence that VA would attempt to obtain on 
his behalf, in the VCAA letter, the RO informed the veteran 
that they would be responsible for obtaining VA treatment 
records from the VA medical center in Buffalo, New York, and 
records from the Social Security Administration.  He was 
further advised that VA would make "reasonable efforts" to 
obtain "[r]elevant records not in the custody of a Federal 
department or agency, to include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id. at page 5.  The RO told the veteran 
that VA was responsible for obtaining "relevant Federal 
records including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
Id.  

In the VCAA letter, the RO told the veteran that "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know" and that "[i]f the 
evidence or information is in your possession, please sent it 
to us."  This request was unlimited; that is, it can 
reasonably be read to encompass any and all evidence in the 
veteran's possession.  Thus, the VCAA letter complied with 
the requirement of 38 C.F.R. § 3.159(b)(1) to  request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of a back injury.

The Board further notes that even though the VCAA letter 
requested a response by within 60 days from the March 2004 
VCAA letter, that letter also expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by VA within one year from the 
date notice is sent].  One year has elapsed since the March 
2004 VCAA letter.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case,  the veteran's claim to reopen a claim of service 
connection for residuals of a back injury was initially 
adjudicated by the RO in June 2000, prior to the enactment of 
the VCAA, compliance with the notice provisions of the VCAA 
was both a legal and practical impossibility.  VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran's claim was readjudicated by the RO, 
following the issuance of a VCAA letter in March 2004, and 
after that the veteran was allowed the opportunity to present 
evidence and argument in response.  See the SSOC issued in 
November 2005.  The Board accordingly finds that there is no 
prejudice to the veteran.  Moreover, the veteran has not 
alleged any prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1) is not at issue here.  As has been discussed 
above, the veteran received notice of elements (2) and (3) in 
the March 2004 VCAA letter.  With respect to elements (4) and 
(5), degree of disability and effective, these are moot in 
light of the RO's denial of service connection.  Any 
deficiency in notice as to those two elements is not 
prejudicial at this juncture.  

Because this claim is being reopened and remanded, any 
deficiencies with respect to VCAA notice will presumably be 
identified rectified by the agency of original jurisdiction.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board concludes that the provisions of the VCAA have been 
complied with to the extent required to decide whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals of a back 
injury.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearing at the RO in May 2003 before the undersigned 
Veterans Law Judge, a transcript of which is associated with 
his claims file.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Service connection for arthritis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
specifically in November 1999, it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran ultimately seeks entitlement to service 
connection for a back disability, which was initially denied 
in an unappealed August 1995 VA rating decision.  
The veteran's claim to reopen the previously denied claim was 
denied in a June 2000 RO rating decision; he has appealed 
that decision.  As explained above, the Board must determine 
whether new and material evidence has been received which 
serves to reopen the previously denied claim.



The "old" evidence

The evidence of record at the time of the RO decision in 
August 1995 included the veteran's service medical records 
from 1978 to 1982 and VA medical records dated from 1982 to 
1991.

The service medical records reflect that the veteran had an 
episode of upper back pain in September 1980.  It was noted 
that it was his second episode of back pain in two years.  
The assessment was cervical dysfunction.  In March 1981, the 
veteran was in a motorcycle accident.  During hospitalization 
after the accident, it was not indicated that the veteran had 
injured his back.  A report of the June 1982 service 
separation examination reflects that the spine was normal; a 
back disability was not diagnosed.

VA medical records starting in May 1986 reveal the veteran's 
reporting of back symptomatology.  In June 1990 the diagnosis 
was possible left sciatica, and in January 1991 the diagnoses 
were low back pain and lumbosacral strain.

In a March 1993 decision, the Board denied service connection 
for a back disorder based on a lack of competent medical 
nexus evidence.  In October 1994, the veteran requested that 
his claim be reopened.  

The August 1995 decision

The August 1995 RO decision in essence denied the veteran's 
claim to reopen due to a lack of competent medical nexus 
evidence.  The veteran filed a timely notice of disagreement 
with the denial in the August 1995 RO decision, and the RO 
issued a SOC in January 1996.  The veteran, however, did not 
file a substantive appeal; therefore, the August 1995 RO 
decision became final.  See 38 C.F.R. § 20.200 (2005).

The veteran filed to reopen his claim in November 1999.  The 
June 2000 RO denial has been appealed.  Additional evidence 
which has been received since August 1995 will be discussed 
below.

Analysis

Finality/new and material evidence

The veteran's claim of entitlement to service connection for 
a back condition was denied in August 1995 due to a lack of 
competent medical nexus evidence between the veteran's 
service and his current back disability.  

The "old" evidence demonstrated a back disability and in-
service injury.  The crucial matter at issue is whether the 
additionally received evidence shows that a back disability 
is related to an in-service injury.    

A March 1998 statement prepared by a private chiropractor for 
SSA reflects that it was reported that the veteran had 
chronic cervical and lumbar strain and lumbar disc 
degeneration; that the veteran had two motorcycle accidents, 
one in 1981 [i.e. during service] and another in 1997 [after 
service]; and that the motorcycle accident in 1997 aggravated 
the old injury from 1981.  In a September 1999 statement, a 
private physician indicated "[t]his sciatic pain, I gather, 
is also pre-existing since an injury of 1981."  

This evidence can be considered "new" in that it was not 
previously before the RO at the time of the August 1995 
decision.  The evidence, in particular the September 1999 
medical statement, can be considered "material" because it 
does relate to the element of the claim that were previously 
unmet, specifically medical nexus relating the veteran's back 
disability to an in-service injury.  See 38 C.F.R. § 3.156 
(2001).  

While it may appear that these statements may simply be 
history given by the veteran, it is not unequivocal that 
these statements are simply information recorded by a medical 
examiner and unenhanced by any medical comment by that 
examiner.  
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court recently reaffirmed that in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The Board may not, however, disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.

Because at this stage of its deliberations the credibility of 
the evidence is presumed, the Board will - in the absence of 
clear evidence showing that the statements are simply history 
given by the veteran or that the chiropractor was not 
relating the lumbar spine disability to active service - 
presume that the statements are competent medical nexus 
evidence.     

This additional medical evidence suggests that the veteran's 
back disability is related to his in-service injury.  
Accordingly, new and material evidence has been received as 
to medical nexus, which was previously lacking.  The 
veteran's claim is therefore reopened.

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
residuals of a back injury.  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefit sought.  See Hodge, supra.  For the reasons explained 
in the remand section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.  To that extent only, the appeal is 
allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

Reasons for remand

1.  Entitlement to service connection for residuals of a back 
injury.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, a medical opinion as to whether there 
is a nexus between the claimed disability and his active 
service must be obtained.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In this case, there is no clear medical nexus opinion of 
record.  As noted above, it is not clear that the medical 
evidence that is sufficient to reopen the claim is anything 
more than history given by the veteran.  In any event, such 
evidence is not based on a review of the veteran's claims 
file, to include the service medical records.  Under the 
circumstances here presented, the Board believes that a 
medical examination and opinion is necessary in order to 
answer the questions regarding the nature and etiology of the 
veteran's back disability.



2.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss.  

In February 2006 written argument, the veteran's 
representative alleged that the veteran's hearing loss had 
worsened.  The last VA audiological examination was in April 
2000.  Under the circumstances here presented, the Board 
believes that a current medical examination for the veteran's 
right ear hearing loss is necessary.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

The veteran underwent pure tone threshold testing at the VA 
medical center in Buffalo, New York, on December 14, 2000.  
While it was noted that the veteran had a mild hearing loss 
in the right ear from 3000 Hertz to 8000 Hertz, the actual 
pure tone threshold results at 3000 and 4000 Hertz were not 
provided.  The actual results of the December 14, 2000, 
testing must be obtained, if available.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should obtain the complete 
results of audiological testing done at 
the VA Medical Center in Buffalo, New 
York, on December 14, 2000, if 
available.  If such a medical report 
cannot be obtained, this should be 
documented in the veteran's VA claims 
folder.

2.  VBA must arrange for the veteran to 
undergo an examination to determine the 
nature and etiology of his back 
disability.  After examination of the 
veteran and review of all pertinent 
medical records, the examiner should 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
current back disability is related to his 
military service.

If any specialist consultations and/or 
diagnostic testing are deemed to be 
appropriate, this should be accomplished.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  VBA should schedule the veteran for 
an audiological examination to determine 
the current severity of any right ear 
hearing loss.  The report of the 
audiological examination should be 
associated with the veteran's VA claims 
folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims for service connection for a back 
disability and an increased disability 
rating for right ear hearing loss.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


